Miller, J.,
dissenting: I disagree with the conclusions of the majority and therefore respectfully dissent.
We are concerned here with jury instructions defining “obscenity” in terms of “prurient interest.” The prosecution brings the matter before us, seeking a clearer definition. The trial court, the PIK Committee, and this court have followed the lead of the United States Supreme Court in using the word “prurient” in defining “obscene.”
The trial court gave the following instructions which were tailored to this case:
“INSTRUCTION NO. 3
“It is for you to determine whether the motion picture films you have seen are obscene. You must disregard any previous notions you may have had and apply the legal definition of obscenity. In order for the films to be legally obscene, all of the following must exist:
“1. The average person, applying contemporary community standards, would find the film, taken as a whole, appeals to the prurient interest in sex;
“2. The film has patently offensive representations of ultimate sexual acts, normal or perverted; and
“3. The film, taken as a whole, lacks serious literary, educational, artistic, political or scientific value.
You should consider each film separately.
I will explain the terms used in this definition of obscenity.
“INSTRUCTION NO. 4
“You must determine whether the film you have seen appeals to a prurient interest in sex. A prurient interest in sex is not the same as a candid, wholesome, or healthy interest in sex. Material does not appeal to the prurient interest just because it deals with sex or shows nude bodies. Prurient interest is an unhealthy, unwholesome, morbid, degrading, and shameful interest in sex, a leering or longing interest in sex. An appeal to the prurient interest is an appeal to sexual desire.
“INSTRUCTION NO. 5
“In determining whether the film you have seen appeals to a prurient interest in sex, you must determine whether the average person in the community would find that the film has such appeal. People have different views regarding the propriety of certain material. Obscenity is not, however, a matter of individual taste. You must judge how the average person in the community would view this film.
“When I speak of the average person, I mean the average adult in the community. We know that there are individuals in the community who are especially *642susceptible or especially sensitive to materials dealing with sex, and that there are those who are unusually sophisticated regarding sexual matters. But you are not to consider the views of these people, or the effects that this film would have on them. You are to consider the appeal of this film to the average person, the person with average sex instincts and with average attitudes about sexual matters, in determining whether or not this film appeals to the prurient interest in sex.
“INSTRUCTION NO. 6
“In making your determination whether the average person would find that this film.appeals to the prurient interest, you must consider the film as a whole, in its entirety. The fact that one portion or scene of the film may have some appeal to the prurient interest is not sufficient. The appeal to the prurient interest must be the main appeal of the film. The effect of isolated excerpts cannot be part of your consideration. In determining whether an appeal to the prurient interest in sex is the main appeal of the film, you should consider the intended effect of the film on the intended and probable audience of the film.
“INSTRUCTION NO. 7
“Whether this film, taken as a whole, appeals to the prurient interest in sex, and whether it portrays ultimate sexual acts in a patently offensive way, must be measured in terms of the contemporary community standards of Sedgwick County, Kansas. You must determine whether this film violates those standards; in other words, whether the film goes substantially beyond the limits of candor that the community deems acceptable in the representation of sexual conduct.
“Remember that the standards to be applied are contemporary community standards. Standards change over time, and you may find acceptable materials which were unacceptable in the past, or you may find unacceptable material which might be acceptable in the future.
“Contemporary community standards are determined by what the community as a whole in fact finds acceptable. The community as a whole is society at large, and not particular people or particular groups. What some people think the community ought or ought not to accept is not important. It is what people in general, the community as a whole, accept that is determinative.
“In determining what the contemporary community standards of Sedgwick County are, you may consider your knowledge of what is acceptable in the community, as well as the evidence in this case. Merely because something is available in the community does not mean that it is acceptable by the community.
“INSTRUCTION NO. 8
“In order to be obscene, the film you have seen must represent ultimate sexual acts, normal or perverted, in a patently offensive way, that is, it must do so in a way that offends the contemporary community standards of Sedgwick County. Not all representations of ultimate sexual acts are patently offensive. You must find that the representation of sexual acts goes substantially beyond customary limits of candor for it to be patently offensive.
“INSTRUCTION NO. 9
“In order for you to find that this film is obscene, you must also find that, taken as a whole, it lacks serious literary, artistic, educational, political, or scientific value. If the film has such value, it is not obscene even if it appeals to the prurient interest in sex, and even if it represents ultimate sexual acts in a patently offensive way.
*643“INSTRUCTION NO. 10
“In order to find the defendants guilty, you must find that they knowingly exhibited the film you have seen. The defendants’ acts had to be intentional and purposeful, and not accidental. It is not necessary that the defendants be shown to have actually seen the film, but only that the defendants knew or reasonably should have known the nature and character of the film. It does not matter that the defendants may have believed the film not to be obscene.
“If you find that the defendants promoted the film to emphasize its prurient appeal or sexually provocative aspect, you may presume that the defendants exhibited the film knowingly, but you are not required to do so if you are persuaded by the evidence that the contrary is true.”
The word “prurient” appears at least a dozen times in the instructions given.
The PIK Committee in the preface to Pattern Instructions for Kansas, Civil (1966) discussed and set forth the basic principles that were to serve as guides in the drafting of instructions. An important one of these principles is that jury instructions “should be stated in brief, simple language, language that would be clear and understandable to laymen. ” (p. x.) (Emphasis supplied.) This principle is equally applicable to criminal jury instructions.
The word “prurient” is neither simple, clear, nor understandable. It has sent hundreds of justices, judges, and lawyers to the unabridged dictionaries. The majority opinion cites quotation after quotation in deciphering it; courts have written interminably on the word since its use in Roth, 354 U.S. 476, in 1957.
The inclusion of the word “prurient” in a jury instruction necessitates the giving of additional instructions defining the term. This is confusing. There is no reason to use an obscure word in a definition, the purpose of which is clarification and explanation. “Prurient” is not a legal term. Not every word found in the opinions of the United States Supreme Court, or of this court, or contained in the statutes, are suitable for use in jury instructions. I suggest that “prurient,” though clear and definitive to the scholar and the student of things obscene, is nebulous, unintelligible, and most unhelpful to the average juror.
I humbly suggest that the following instruction is clearer and more understandable than either the instructions given by the trial court or those approved by the majority of this court, and is just as accurate a statement of the law:
Any material or performance is “obscene” if the average person, applying contemporary community standards, would find all three of the following:
*644(1) that the principal theme of the material or performance, taken as a whole, tends to arouse lustful thought and sexual desire;
(2) that the material or performance has patently offensive representations of ultimate sexual acts, normal or perverted, actual or simulated; and
(3) that the material or performance, taken as a whole, lacks serious literary, educational, artistic, or scientific value.
I do not share the trepidation of the majority of the members of this court that commercial advertisements depicting pretty girls in bathing suits would subject the advertisers to criminal prosecutions for obscenity if the word “prurient” is deleted from jury instructions on “obscenity” and not repeated, paragraph after paragraph, page after page. The ordinary advertising with which I am familiar does not depict or portray “patently offensive representations ... of ultimate sexual acts, normal or perverted . . . .” Soft drink and suntan ads are a far cry from motion pictures which depict with specificity the whole gamut of normal and perverted sexual acts, and little else. Prosecutors, judges, and juries know the difference.
I can see no logical reason for requiring our trial courts to use the word “prurient” in jury instructions defining obscenity.
We have not only missed an opportunity to clarify, but we have compounded the obfuscation which surrounds this almost mystical subject.
Pracer and McFarland, JJ., join the foregoing dissenting opinion.